DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “a non-volatile memory having non-volatile memory cells forming physical units (pages, blocks, planes, dies, banks) where a unit has individual address; a command queue receives commands, commands are sent from command queue using a mapping to map incoming commands and a scheduler (Gholamipour; Amir et al. US 20190108889 A1)” but does not anticipate or make obvious, in combination with the overall claimed limitations interpreted in light of the specification, the claimed features of:
A method, apparatus, or a non-transitory computer readable storage medium for reading partial data of a page on multiple data planes comprising: provide a scheduling table; put each flash-memory access command of a command queue into a cell of the scheduling table according to physical address information of the flash-memory access command; select two or more flash-memory access commands for a logical unit number (LUN) from the scheduling table, wherein each of the selected flash-memory access commands requests for reading data whose length is shorter than a length of one page across data planes; drive a flash interface to perform a multi-page read lite (MPR-Lite) operation for reading data requested by the selected flash-memory access commands from the LUN; and reply with the read data requested by the selected flash-memory access commands to a host (Exemplary Claims 1, 8, or 13)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   October 22, 2021                                        By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246